STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                NO.    2022   KW   0180

VERSUS


EDWARD      C.    WARREN                                                  APRIL    25,       2022




In   Re:          Edward      C.    Warren,    applying    for     supervisory      writs,     22nd
                  Judicial         District     Court,    Parish     of    St.    Tammany,      No.
                  613, 214.




BEFORE:           WHIPPLE,         C. J.,   CHUTZ AND    HESTER,    JJ.


        WRIT      DENIED.


                                                  VGW

                                                  WRC
                                                  CHH




COURT      OF    APPEAL,      FIRST     CIRCUIT




        as -'           o
        DEPUTY      CLERK      OF    COURT
                  FOR   THE    COURT